CASE NO. ~0068
                                                                    •              r~·r.? ~~

                                                                           2[}fSF[B I I
                                                                                           ... f'i
                                                                                           ··:}
 STATE OF TEXAS                                 §     IN THE DISTRI~T COURT P11 1,: I'.)
                                                §                       -   FILED IN        ~
                                                                      6th COURT OF APPEALS
 vs                                             §     354TH JUDICIAL DISTRifT·   .. , :.,TEXAS
                                                                                          .
                                                §                                 q111
                                                                         TEXARKANA,
                                                                    2/12/2015 11:04:13 AM
                                                                                            '•'J,   '•


                                                §                        DEBBIE AUTREY
 CHARLES FRANCIS WILLIAMS                       §     HUNT COUNTY, TEXAS Clerk

                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes, CHARLES FRANCIS WILLIAMS Defendant in the above styled and

numbered causes, and gives this written notice of appeal to the Texarkana Court of Appeals ofthe

State of Texas from the judgment of conviction and sentence herein rendered against CHARLES

FRANCIS WILLIAMS.

                                             Respectfully submitted,



                                             Law Office of Jason A. Duff
                                             2615 Lee St
                                             P.O. Box 11
                                             Greenville, TX 75403
                                             Tel: (903) 455~-1991
                                             Fax:(903~7

                                             By:~~
                                                 i&nA.Duff
                                                 State Bar No. 24059696
                                                 Attorney for CHARLES FRANCIS WILLIAMS

                                CERTIFICATE OF SERVICE

I certify that a true copy of the above was served on each attorney of record or party in accordance

with the Texas Rules of Civil Procedure on February   -~4'-~-1_·_·__,2015.
                                              Jason A. Duff
                                              Attorney for Respondent




                                                                                          SCANNED
                                        CASE NO. 30068              COUNT 1
                                         INCIDENT No.trRN: 9128382862 AOOl                                                 ~

THE STATE OF TEXAS                                                §         IN THE DISTRICT COURT                  ~~
v.
                                                                  §
                                                                  §                                "       I
                                                                                                                      ~Jr;:'.e
              TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL                                                   ('0
     I, RICHARD A. BEACOM, JR. ,Judge of the trial court certify this criminal case:                                         ··~

             ~is not a plea bargain case, and the defendant has the right of appeal; or
              0 is a plea bargain case, but matters were raised by 11tritten motion filed and ruled on before trial and
                  not withdrawn or waived and the defendant has the right of appeal; or
              0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                  right to appeal; or
              0   is a plea bargain case, and the defendant has NO right of appeal; or
              0   the defendant has waived the right of appeal.
              Signed on 01-28-2015.




                                                           354 TH JUDICIAL DISTRICT COURT
              I have received a copy of this certification. I have also been informed of my rights concerning any
     appeal of this criminal case, including any right to file a pro se petition for discretionary review pursuant to
     Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy
     of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
     which to file a prose petition for discretionary review in the court of appeals. TEX. R. APP. PRo. R. 68.2. I
     acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
     attorney, by written communicat' n, of any change in the address at which I am currently living or any change
     in my prison u ·t. I understand liat, because of appellate deadlines, if I fail to timely inform my appellate
                                         1
     attorney of any ha e in my ad ss, I may lose the opportunity to file a pro se petition for discretionary
     review.




     Mailing A d d r e s s : - - - - - - - SBN:                       Q2JJ./9 7t10 0
     Telephone number: - - - - - - - - - - - Address: P.O. BOX 324
                                                      GREENVJLLE,TEXAS 75403-0324
                                                           Telephone Number: 903-454-6096
                                                            Fax Number: 903-454-0446




                                                                                                                                      (
     30068




                                                                                                                                      \